Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/21 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1, 23 and 24, the present invention from the present application discloses a communication system  in which “controlling unit configured to control a communication mode of the communication apparatus by enabling or disabling at least one of the plurality of communication modes; and executing unit configured to execute search processing to search for an external access point near the communication apparatus, wherein in a case where both the first communication mode and the second communication mode are disabled, the second communication mode is enabled and the search processing is executed in the second communication mode. ” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Yun (US P. No. 2014/0323131) and Tanji (US P. No. 10,455,630), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	
				Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Yun (US P. No. 2014/0323131) discloses various technologies such as link setup, handover, transmission, coverage matching, and the like may be needed for efficiently utilizing a multi-mode terminal, an integrated access point, and a heterogeneous communication system.
a time needed for the first configuration method may be shorter than a time needed for the second configuration method. An operating method of a multi-mode terminal (a) receiving first priority data and second priority data through the first type communication; (b) receiving control information from an integrated access point and transmitting the second priority data through the second type communication in place of the first type communication according to the control information.
Tanji (US P. No. 10,455,630) discloses a display device configured to display information; a wireless LAN interface capable of being used in a wireless LAN communication; and at least one controller configured to function as: a unit configured to cause the display device to display a first screen thereon through which one communication mode can be selected from among a plurality of communication modes including a first communication mode and a second communication mode, the first communication mode being a communication mode in which the communication apparatus directly communicates with an external apparatus using the wireless LAN interface via no another apparatus, the second communication mode being a communication mode in which the communication apparatus communicates with the external apparatus using the wireless LAN interface via at least another apparatus providing an access point; a unit configured to cause the display device to display a second screen thereon through which setting of a maximum data size indicating a unit which can be transmitted at once via the wireless LAN interface can be accepted; and a unit configured to cause the communication apparatus to communicate with external apparatus in accordance with the maximum data size set through the second screen in a case where the second communication mode is selected and cause the communication apparatus to communicate with external apparatus in accordance with a maximum data size other than the maximum data size set through the second screen in a case where the first communication mode is selected.
	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Apr. 04, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672